DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A and Species 1 in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the grounds that (1) “all of the original claims read on elected species and thus will be examined” and (2) “in the event claims are later added that are specific to one of the non-elected species, such claims can be examined at the same time without serious burden because the search required for claims specific to the non-elected species would be substantially coextensive with the search associated with claims [of] the elected species” and “examining such additional claims would not be seriously burdensome”.  Argument (1) is not found persuasive because all of the claims do not read on elected species; specifically, claims 5, 6 and 12-14 do not read on Species A because they require the tubular body to have a second inner catheter shaft which is only found in Species B and C. Argument (2) is not 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the Specification refers to US Patent Application No. 14/290,338; since this application was issues on 6/18/2019 as US Patent No. 10,322,260, paragraph [0001] should be updated to reflect this.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  On line 5, the phrase “the thickness of the outer catheter body” lacks proper antecedent basis since only a “thickness” of the tubular body has been previously recited; it is suggested to replace the term “the” preceding the term “thickness” on line 5 with the term “a”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 4, the phrase “the rigidity” lacks proper antecedent basis since this rigidity refers to that of the rigidity uniform portion but only a “rigidity” of the rigidity transition portion has been . Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 7-8 recite “the inner catheter being configured to be positioned in the outer catheter body” and lines 10-11 recite “the inner catheter being positionable in the outer catheter” are repetitive; it is suggestive to remove one of these recitations. The phrase “the first part” on line 27 lacks proper antecedent basis because no such “part” has been recited earlier in the claim; it is suggested to replace the term “part” in this phrase with the term “portion” as it is clear that this recitation is intended to refer to the “first portion” recited earlier in the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 4, the phrase “the axial direction” lacks proper antecedent basis since no such axial direction has been recited earlier in the claim; it is suggested to replace the term “the” in this phrase with the term “an”. On line 5, the phrase “the rigidity” lacks proper antecedent basis since this rigidity refers to that of the rigidity uniform portion portion but only a “rigidity” of the rigidity transition portion has been previously recited; it is suggested to remove the term “the” preceding the term “rigidity” on line 5.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  On lines 1-2, the phrase “a tubular outer catheter body on an outer catheter that includes the outer catheter body” is repetitive because “a tubular outer catheter body on an outer catheter” .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 2, the phrase “the outer catheter hub” lacks proper antecedent basis as no such outer catheter hub has been previously recited in the claim; it is suggested to replace the term “the” in this phrase with the term “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Lines 3-4 set forth that the outer catheter body possesses “a proximal-most end” and line 5 sets forth that the outer catheter body also possesses “a proximal end”. It is unclear how these two ends relate to each other or if they are intended to be the same. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 5 to recite “[[a]] the proximal-most end”. 
the proximal end”.
Lines 17-18 recite “the distal-most end of the tubular body of the inner catheter body”, but line 7 sets forth that it is the inner catheter body that possesses a “distal-most end” and not necessarily the tubular body. It is unclear if the claim is intended to require that the tubular body form the distal-most end of the inner catheter body or if this was a typographical error. For the sake of examination, it is interpreted as a typographical error. It is suggested to remove the phrase “of the tubular body” from line 18.
Line 19 recites “the proximal-most end of the tubular body”, but this phrase lacks proper antecedent basis. It is unclear if this is intended to refer to the “proximal end” of the inner catheter body, to refer to the “proximal portion” of the tubular body, or if it is intended to introduce such an end of the tubular body. For the sake of examination, it is interpreted as introducing such an end. It is suggested to replace the term “the” in the phrase “proximal-most end” with the term “a”.
Claims 2-4 are rejected due to their dependence on claim 1.
Re claim 2: On lines 2-3, the phrase “the distal end of the outer catheter” lacks proper antecedent basis. It is unclear if this is intended to refer to the “distal-most end” of the “outer catheter body” or if this is intended to introduce a distal end of the outer catheter. For the sake of examination, it is interpreted as referring to the distal-most end -most end of the outer catheter body”.
Re claim 3: On lines 2-3, the phrase “the distal end of the tubular body” lacks proper antecedent basis. It is unclear if this is intended to introduce a distal end of the tubular body, to refer to the “distal-most end” of the inner catheter body, or to refer to the “distal portion” of the tubular body. For the sake of examination, it is interpreted as introducing a distal end. It is suggested to amend lines 2-3 to recite “[[the]] a distal end of the tubular body”.
On lines 3 and 4, the phrase “the distal end of the outer catheter body” lacks proper antecedent basis. It is unclear if this is intended to refer to the “distal-most end” of the outer catheter body or if this is intended to introduce a distal end of the outer catheter body. For the sake of examination, it is interpreted as referring to the distal-most end of the outer catheter body. It is suggested to amend lines 3 and 4 to each recite “the distal-most end of the outer catheter body”.
On lines 4-5, the phrase “the proximal end of the tubular body” lacks proper antecedent basis. It is unclear if this is intended to introduce a proximal end of the tubular body, refer to the “proximal-most end” of the tubular body or refer to the “proximal portion” of the tubular body. For the sake of examination, it is interpreted as referring to the proximal-most end of the tubular body. It is suggested to amend lines 4-5 to recite “the proximal-most end of the tubular body”.
Re claim 4: On line 3, the phrase “the distal end” only has antecedent basis in “the distal end of the shaft” of claim 1. However, it is unclear how the rigidity of the outer catheter body is reduced towards the distal end of the shaft of the inner catheter. For -most end of the outer catheter body”. 
Re claim 7: Lines 3-4 set forth that the outer catheter body possesses “a proximal-most end” and line 5 sets forth that the outer catheter body also possesses “a proximal end”. It is unclear how these two ends relate to each other or if they are intended to be the same. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 5 to recite “[[a]] the proximal-most end”. 
Line 7 sets forth that the inner catheter body possesses “a proximal end” and line 9 also sets forth that the inner catheter body possesses “a proximal end”. It is unclear how these two ends relate to each other or if they are intended to be the same. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 9 to recite “[[a]] the proximal end”.
Claims 8-11 are rejected due to their dependence on claim 7.
Re claim 8: On line 5, the phrase “the distal end of the outer catheter” lacks proper antecedent basis. It is unclear if this is intended to refer to the “distal-most end” of the “outer catheter body” or if this is intended to introduce a distal end of the outer catheter. For the sake of examination, it is interpreted as referring to the distal-most end of the outer catheter body. It is suggested to amend line 5 to recite “the distal-most end of the outer catheter body”.
Re claim 9: On line 3, the phrase “the distal end of the tubular body” lacks proper antecedent basis. It is unclear if this is intended to introduce a distal end of the tubular body, to refer to the “distal-most end” of the inner catheter body, or to refer to the “distal a distal end of the tubular body”.
On lines 4 and 5, the phrase “the distal end of the outer catheter body” lacks proper antecedent basis. It is unclear if this is intended to refer to the “distal-most end” of the outer catheter body or if this is intended to introduce a distal end of the outer catheter body. For the sake of examination, it is interpreted as referring to the distal-most end of the outer catheter body. It is suggested to amend lines 3 and 4 to each recite “the distal-most end of the outer catheter body”.
On lines 5-6, the phrase “the proximal end of the tubular body” lacks proper antecedent basis. It is unclear if this is intended to introduce a proximal end of the tubular body, refer to the “proximal-most end” of the tubular body or refer to the “proximal portion” of the tubular body. For the sake of examination, it is interpreted as referring to the proximal-most end of the tubular body. It is suggested to amend lines 5-6 to recite “the proximal-most end of the tubular body”.
Re claim 10: On line 5, the phrase “the distal end of the outer catheter body” lacks proper antecedent basis. It is unclear if this is intended to introduce a distal end or if it is intended to refer to the “distal-most end” of the outer catheter body. For the sake of examination, the phrase “the distal end” is interpreted as referring to the “distal-most end”. It is suggested to amend line 5 to recite “the distal-most end of the outer catheter body”.  Claim 11 is rejected due to its dependence on claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stivland (PG PUB 2010/0030186).
Re claim 1, Stivland discloses a catheter assembly (as seen in Fig 7; all reference characters in the following rejections refer to Fig 7 unless otherwise noted) comprising: an outer catheter 34 that includes a tubular outer catheter body (labeled in annotated Fig A below) and an outer catheter hub (labeled in annotated Fig A below), the tubular outer catheter body possessing a distal-most end (to the right in Fig 7) and a proximal-most end (to the left in Fig 7), the outer catheter hub possessing a proximal end (to the left in Fig 7), and the outer catheter hub being disposed at a proximal end of the outer catheter body (as seen in Fig 7 and annotated Fig A below); an inner catheter 50 that includes an inner catheter body 54+56 and an inner catheter hub 52+58, the inner catheter body possessing a distal-most end (to the right in Fig 7) and a proximal end (to the left in Fig 7), the inner catheter body being configured to be positioned in the outer catheter body (as seen in Fig 7), the inner catheter hub being disposed at a proximal end (to the left in Fig 7) of the inner catheter body (as seen in Fig 7), the inner catheter hub possessing an inner catheter hub lumen (inherent in “tubular portion”, Para 28), the outer catheter hub being connectable to the inner catheter hub (via “sealed fit”, Para 29); the inner catheter body including a shaft 56 extending from the inner catheter 

    PNG
    media_image1.png
    474
    915
    media_image1.png
    Greyscale

Re claim 3, Stivland discloses that when the outer catheter hub is connected to the inner catheter hub, a length (labeled as “Length A” in annotated Fig B below) 

    PNG
    media_image2.png
    441
    925
    media_image2.png
    Greyscale

Re claim 7, Shivland discloses a catheter assembly (as seen in Fig 7; all reference characters in the following rejections refer to Fig 7 unless otherwise noted) comprising: an outer catheter 34 that includes a tubular outer catheter body (labeled in annotated Fig A above) and an outer catheter hub (labeled in annotated Fig A above), the tubular outer catheter body possessing a distal-most end (to the right in Fig 7) and a proximal-most end (to the left in Fig 7), the outer catheter hub possessing a proximal end (to the left in Fig 7), and the outer catheter hub being disposed at a proximal end (to the left in Fig 7) of the outer catheter body (as seen in annotated Fig A above); an inner catheter 40 that includes an inner catheter body 54+56 and an inner catheter hub 52+58, the inner catheter body possessing a distal-most end (to the right in Fig 7) and a 
Re claim 9, Stivland discloses that when the inner catheter is positioned in the outer catheter and the outer catheter hub is connected to the inner catheter hub, a length (labeled “Length A” in annotated Fig B above) between the distal end of the tubular body and the distal end of the outer catheter body in an axial direction is smaller than a length (labeled “Length B” in annotated Fig B above) between the distal end of the outer catheter body and the proximal end of the tubular body in the axial direction (as seen in Fig 7 and annotated Fig B above, Para 29).  
Re claim 16, Stivland discloses an inner catheter 50 (Fig 6; all reference characters in the following rejections refer to Fig 6 unless otherwise noted) configured to be inserted into a tubular outer catheter body of an outer catheter that includes the outer catheter body (as seen in Fig 7, inner catheter 50 is configured to be inserted into outer catheter 34; it is noted that the outer catheter is only functionally recited and, thus, not a 
Re claim 16, Stivland discloses that the inner catheter hub is connectable to the outer catheter hub disposed at a proximal end of the outer catheter body (via “sealed fit”, Para 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stivland (PG PUB 2010/0030186) in view of Brasington et al. (PG PUB 2004/0181273).
Re claim 2, Stivland discloses all the claimed features except that when the outer catheter hub is connected to the inner catheter hub, in a cross section of the distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter body, a thickness of the tubular body in a radial direction is greater than the thickness of the outer catheter body in the radial direction. Brasington, however, teaches a catheter assembly 2 (Fig 1; all reference numbers in the rejection refer to Fig 1 unless otherwise noted) comprising an inner catheter 4 with an inner catheter hub 12 and an outer catheter 30 with an outer catheter hub 33, wherein, when the outer catheter hub is connected to the inner catheter hub (as seen in Fig 1), in a cross section of a distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter, a thickness of the inner catheter in a radial direction is greater than the thickness of the outer catheter body in the radial direction (as seen in the chart of Fig 16, the thickness of the inner catheter along its length is 0.022 inches or 0.024 inches (by subtraction of the inner diameter G from the outer diameter F and divided by 2) and the thickness of the outer catheter along its length is 0.0155 inches (by subtraction of the inner diameter B from the outer diameter C and divided by 2)) for the purpose of ensuring that both catheters have sufficient rigidity to operate in the vessel in which its inserted (Para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stivland to include the tubular body such that it has a cross-sectional thickness greater than that of the outer catheter body, as taught by Brasington, for the purpose of ensuring that both catheters have sufficient rigidity to operate in the vessel in which its inserted (Para 65).
Re claim 8, Stivland discloses all the claimed features except that when the inner catheter is positioned in the outer catheter and the outer catheter hub is connected to the inner catheter hub, a thickness of the tubular body in a radial direction is greater than a thickness of the outer catheter body in the radial direction when viewed in a cross section of the distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter body.  Brasington, however, teaches a catheter assembly 2 (Fig 1; all reference numbers in the rejection refer to Fig 1 unless otherwise noted) comprising an inner catheter 4 with an inner catheter hub 12 and an outer catheter 30 with an outer catheter hub 33, wherein, when the inner catheter is positioned in the outer catheter and the outer catheter hub is connected to the inner catheter hub (as seen in Fig 1), a thickness of the inner catheter in a radial direction is greater than a thickness of the outer catheter body in the radial direction when viewed in a cross section of the distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter body (as seen in the chart of Fig 16, the thickness of the inner catheter along its length is 0.022 inches or 0.024 inches (by subtraction of the inner diameter G from the outer diameter F and divided by 2) and the thickness of the outer catheter along its length is 0.0155 inches (by subtraction of the inner diameter B from the outer diameter C and divided by 2)) for the purpose of ensuring that both catheters have sufficient rigidity to operate in the vessel in which its inserted (Para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stivland to include the tubular body such that it has a cross-sectional thickness greater than that of the outer catheter body, as taught by .
Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stivland (PG PUB 2010/0030186) in view of Kawai (PG PUB 2009/0264865).
Re claim 4, Stivland discloses all the claimed features except that the outer catheter body includes a rigidity transition portion in which rigidity is reduced toward the distal end, and a rigidity uniform portion which is disposed proximally of the rigidity transition portion and in which the rigidity is uniform in the axial direction, and when the outer catheter hub is connected to the inner catheter hub, the proximal-most end of the tubular body of the inner catheter body is positioned proximally of a distal-most end of the rigidity uniform portion.  Kawai, however, teaches an outer catheter body 31 (Fig 1B,5A) for use with an inner catheter 1 (Fig 1A) having a shaft 2 and a tubular body 4 (comparable to shaft 56 and tubular body 54 of Stivland), wherein the outer catheter body includes a rigidity transition portion (labeled in annotated Fig C below which includes section 34 and the distal-most part of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C) in which rigidity is reduced toward the distal end (Para 41,42 – portion 34 has a shore hardness of 33D while portion 40 has a shore hardness of 40D), and a rigidity uniform portion (labeled in annotated Fig C below which includes the remainder of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C) which is disposed proximally of the rigidity transition portion (as seen in Fig 5A and annotated Fig C) and in which the rigidity is uniform in the axial direction (Para 42 – portion 40 has a shore hardness of 40D), the proximal-most end of the tubular body of the inner catheter is positioned proximally of a distal-most end of the 

    PNG
    media_image3.png
    451
    661
    media_image3.png
    Greyscale

Re claim 10, Stivland discloses all the claimed features except that the outer catheter body includes a rigidity transition portion and a rigidity uniform portion, the outer catheter body possessing a rigidity in the rigidity transition portion that varies along the axial direction such that the rigidity of the outer catheter body decreases toward the distal end of the outer catheter body, the rigidity of the outer catheter body throughout the rigidity uniform portion being constant along the axial direction, the rigidity uniform portion being proximal of the rigidity transition portion.  Kawai, however, teaches an outer catheter body 31 (Fig 1B,5A) for use with an inner catheter 1 (Fig 1A) having a shaft 2 and a tubular body 4 (comparable to shaft 56 and tubular body 54 of Stivland), wherein the outer catheter body includes a rigidity transition portion (labeled in annotated Fig C above which includes section 34 and the distal-most part of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C) and a rigidity uniform portion (labeled in annotated Fig C above which includes the remainder of section 40 (not labeled in Fig 2B but labeled in Fig 5A and annotated Fig C), the outer catheter body possessing a rigidity in the rigidity transition portion that varies along the axial direction such that the rigidity of the outer catheter body decreases toward the distal end of the outer catheter body (Para 41,42 – portion 34 has a shore hardness of 33D while portion 40 has a shore hardness of 40D), the rigidity of the outer catheter body throughout the rigidity uniform portion being constant along the axial direction (Para 42 – portion 40 has a shore hardness of 40D), the rigidity uniform portion being proximal of the rigidity transition portion (as seen in Fig 5A and annotated Fig C above) for the purpose of ensuring that the distal tip of the outer catheter does not damage the blood vessel it traverses (Para 61) and easing insertion of the outer catheter while 
Re claim 11, Stivland discloses that when the inner catheter is positioned in the outer catheter and the outer catheter hub is connected to the inner catheter hub, the proximal-most end of the tubular body of the inner catheter body is positioned within the outer catheter (as seen in Fig 7) but does not disclose that this proximal-most end is proximally of a distal-most end of a rigidity uniform portion. However, as set forth in the rejection of claim 10 above, Kawai teaches the claimed rigidity uniform portion and rigidity transition portion (see the rejection of claim 10 above). Kawai further teaches that when the inner catheter 1 (Fig 1A) is positioned in the outer catheter 31 (Fig 1B) (as seen in Fig 2B), the proximal-most end of the tubular body 2 (Fig 1A) of the inner catheter body is positioned proximally of a distal-most end of the rigidity uniform portion (labeled in annotated Fig C above) for the purpose of ensuring that the assembly does not damage the blood vessel it traverses (Para 61) and easing insertion of the assembly while keeping the degree of influence on the vessel low (Para 11,12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stivland to include the proximal-most end of the tubular body positioned proximally of a distal-most end of the rigidity uniform portion, as taught by Kawai, for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2002/0165574 to Ressemann, PG PUB 2006/0069381 to Itou, PG PUB 2014/0249508 to Wang, PG PUB 2014/0276618 to Di Caprio, and PG PUB 2015/0151090 to Sutton disclose substantially similar inventions to that of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783